DETAILED ACTION
This Office Action is in response for Application # 17/130,556 filed on December 22, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. US 2018/0189417 A1 (hereinafter ‘Freed’) in view of Saliha Azzam US 2004/0249796 A1 (hereinafter ‘Azzam’). 

As per claim 1, Freed disclose, A computer-implemented method comprising (Freed: paragraph 0045: disclose implemented with type of computing environment, which examiner equates to computer-implemented method):
generating a plurality of facets (Freed: paragraph 0021: disclose dynamically updates ‘generate’ personalized facets) based on the analysis of the performed query (Freed: paragraph 0020: disclose dynamic and personalized faceting based on comprehensive analysis of the users in the context of information requests ‘query’ made by the users), wherein a generated plurality of facets is a search result (Freed: paragraph 0021: disclose receive distinctive facets and associated results with a same query by the same content);
selecting at least two facets (Freed: paragraph 0003: disclose one or more ‘two’ selected facets) within the generated plurality of facets by determining a quantitative similarity value between each respective facet and a plurality of identified indicative markers associated with the performed query (Freed: paragraph 0042: disclose automatically return facets including the new facets ranked by usefulness as personalized for each user when searches and navigation queries are invoked by a user belonging to the cluster for which these new facets are relevant);
dynamically ranking the selected facets by prioritizing (Freed: paragraph 0039: disclose ranks and presents the useful facets and ranks facet relevant to competition) the selected facets based on a calculated overall score associated with assigned weighted values for each selected facet (Freed: paragraph 0019: disclose produces facets-scored results by scoring and ranking ‘weighted values’ search results responsive to the query based on the useful facets) in the generated plurality of facets using a supervised machine learning algorithm (Freed: paragraph 0042: disclose facet-value pairs data values acquired from machine learning, user feedback ‘supervised’ on facet suggestions); and 
displaying the dynamically ranked facets within a user interface of a computing device associated with a user (Freed: paragraph 0038: disclose displays the useful facets as ranked in order of the usefulness factors).
It is noted, however, Freed did not specifically detail the aspects of
analyzing a performed query by identifying a plurality of indicative markers based on a pre-stored classification database associated with the performed query as recited in claim 1.
On the other hand, Azzam achieved the aforementioned limitations by providing mechanisms of
analyzing a performed query by identifying a plurality of indicative markers based on a pre-stored classification database associated with the performed query (Azzam: paragraph 0026: disclose query classifier analyzes the logical representation of the input query and identifies one or more types that are associated with the input query and associated with a type of a “date” ‘indicative markers’).
Freed and Azzam are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Personalized Search Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Freed and Azzam because they are both directed to personalized search systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Azzam with the method described by Freed in order to solve the problem posed.
The motivation for doing so would have been to provide little flexibility in identifying more generic types when specific types fail to be applicable to the input query (Azzam: paragraph 0004).
Therefore, it would have been obvious to combine Azzam with Freed to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Freed did not specifically detail the aspects of
wherein generating the plurality of facets comprises matching at least one of the identified indicative markers to the performed query associated with received data of a user as recited in claim 2.
On the other hand, Azzam achieved the aforementioned limitations by providing mechanisms of
wherein generating the plurality of facets comprises matching at least one of the identified indicative markers to the performed query associated with received data of a user (Azzam: paragraph 0026: disclose query classifier analyzes the logical representation of the input query and identifies one or more types that are associated with the input query and associated with a type of a “date” ‘facet’ and “when did world war II end?” is the query and examiner equates that “end” is the indicative markers that match to a facet date type).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Freed did not specifically detail the aspects of
wherein matching the at least one identified indicative marker to the performed query comprises identifying information requested within the performed query and information associated with the requested information within the result that are a positive match as recited in claim 3.
On the other hand, Azzam achieved the aforementioned limitations by providing mechanisms of
wherein matching the at least one identified indicative marker to the performed query comprises identifying information requested within the performed query and information associated with the requested information within the result that are a positive match (Azzam: paragraph 0026: disclose query classifier analyzes the logical representation of the input query and identifies one or more types that are associated with the input query and associated with a type of a “date” ‘facet’ and “when did world war II end?” is the query and examiner equates that “end” is the indicative markers that match to a facet date type).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Freed disclose, separating the analysis of the performed query into key terms by identifying a plurality of terms within the analysis of the performed query; placing a plurality of identified terms into a separate database from a remainder of identified terms (Freed: paragraph 0015: disclose clustering process detects user intents patterns from the data elements of the user, which examiner equates to plurality of terms or key terms ‘intent’); and 
P202003369US01generating a plurality of facets for each identified term placed within the separated database associated with the analysis of the performed query (Freed: paragraph 0003: disclose one or more ‘two’ selected facets. Examiner argues that the separate database is just programming logic and believes that this does not make difference to the invention).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Freed disclose, wherein selecting at least two facets within the generated plurality of facets comprises: determining a quantified similarity between the generated plurality of facets and the analysis of the performed query by calculating a knowledge graph score based on an aggregation of positive matches associated with a plurality of identified features; establishing a predetermined threshold of similarity associated with the determined similarity; and dynamically selecting at least two facets that meet or exceed the predetermined threshold of similarity based on the calculated knowledge graph score associated within an identified feature of each facet (Freed: paragraph 0029: disclose usefulness factor on a scale of one (1) to ten (10) and paragraph 0039: disclose level of usefulness of each useful facet and it is implied that rank. Paragraph 0019: disclose facets-score results to the user).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Freed disclose, wherein dynamically ranking the selected facets comprises: assigning weighted values to each respective indicative marker associated with each facet within the generated plurality of facets; calculating an overall score by summing the assigned weighted values of the plurality of indicative markers for each facet within the generated plurality of facets; and prioritizing the selected facets based on the calculated overall score of each respective facet (Freed: paragraph 0029: disclose usefulness factor on a scale of one (1) to ten (10) and paragraph 0039: disclose level of usefulness of each useful facet and it is implied that rank. Paragraph 0019: disclose facets-score results to the user).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 6 above. In addition, Freed disclose, wherein prioritizing the selected facets comprises placing selected facets with a higher calculated overall score in a higher position than the selected facets (Freed: paragraph 0029: disclose usefulness factor on a scale of one (1) to ten (10) and paragraph 0039: disclose level of usefulness of each useful facet and it is implied that rank. Paragraph 0019: disclose facets-score results to the user) with a lesser calculated overall score using the supervised machine learning algorithm (Freed: paragraph 0042: disclose facet-value pairs data values acquired from machine learning, user feedback ‘supervised’ on facet suggestions).

As per claim 8, Freed disclose, A computer program product comprising: one or more computer readable storage media (Freed: paragraph 0068: disclose computer system readable media) and program instructions stored on the one or more computer readable storage media, the program instructions comprising: remaining limitations in this claim 8 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 9, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 9 limitations under the same rationale as claim 2.P202003369US01

As per claim 10, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 10 limitations under the same rationale as claim 3.

As per claim 11, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 4.

As per claim 12, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 12 limitations under the same rationale as claim 5.

As per claim 13, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 6.

As per claim 14, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 7.

As per claim 15, Freed disclose, A computer system comprising: one or more computer processors (Freed: paragraph 0003: disclose one or more processor of a computer); one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: remaining limitations in this claim 8 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1. P202003369US01

As per claim 16, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 2.

As per claim 17, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 3.

As per claim 18, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 18 limitations under the same rationale as claim 4.

As per claim 19, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 5.

As per claim 20, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 6.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub US 20190171757 A1 disclose “MULTI-FACETED VISUALIZATION”
US Pub US 20160063120 A1 disclose “FACETING SEARCH RESULTS”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159